Motion Granted; Appeal Dismissed and Memorandum Opinion filed October 6,
2011.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-11-00737-CV
                                   ____________

                    VILLARREAL DRYWALL, INC., Appellant

                                          V.

               BRIAN W. BINASH AND JAMES HORNE, Appellees


                       On Appeal from the 61st District Court
                               Harris County, Texas
                         Trial Court Cause No. 2009-81974


                     MEMORANDUM OPINION

      This is an appeal from a judgment signed May 27, 2011. On September 28, 2011,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion is
granted.

      Accordingly, the appeal is ordered dismissed.

                                        PER CURIAM

Panel consists of Chief Justice Hedges and Justices Anderson and Christopher.